DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-3 are directed to a method/process, one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Original) A method for creating and managing a Mutual Insurance Decentralized Autonomous Fund (DAF),  comprising:
creating a DAO smart contract that allows policyholders to pool their money, and to vote among themselves an oversight board to manage the money;
creating an offer of a Groupon sale for a large number of the policyholders to participate in the DAF from its first day.

The claims recites an a method for forming an insurance policy among a pool of users.    But for the recitation of a “smart contract,” all of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-3, these claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  In this instance, the use of a smart contract only generally links the use of the abstract insurance scheme to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-3, and these claims fail to include any additional elements, and consequently, fail to provide an inventive concept.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible for patenting.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  These claims recite elements (e.g. “interact with DAO smart contract”) without being preceded by a grammatical article.  Appropriate correction is required.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 contain the trademark/trade name “Groupon”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods or a service, and not the goods or service themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Claim 2 recites “the conditions in step 1.”  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear if this is references “Step 1” of claim 1, the “sale condition” recited in part (a), or some other condition.  Clarification is required.
Claims 2 and 3 also recite “(smart contract)” in parenthesis.  In this instance, the use of parenthesis renders the claim indefinite because it is unclear whether the limitation within the parenthesis  are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “the related smart contracts in this method.”  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear if this intended to reference a previously-recited element or is referring to some other smart contracts.   Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou, US 10,783,590 B1.

In regard to claim 1, as best understood, Zhou discloses a method for creating and managing a Mutual Insurance Decentralized Autonomous Fund (DAF), comprising of: 
step 1: creating a DAO smart contract (see col. 1, disclosing “smart contracts”) that allows policyholders to pool their money (see col. 1, ll. 54-55, disclosing “the collective asset can an insurance pool formed by all members”), and to vote among themselves an oversight board to manage the money (see col. 8 disclosing “jury members to review the claim details to demine whether the approve payment or the submitted claim from a collective asset”); 
step 2: creating an offer of a groupon sale for a large number of the policyholders to participate in the DAF from its first day (see col. 2, disclosing “pool formed by all members”).  

In regard to claim 2, Zhou further discloses the method of claim 1 further comprising of an alternative of step 2 by using a Selective Groupon Sale method, comprising of:
a. creating a sale condition what can be verified by smart contracts (see col. 8, ll.  55-64, disclosing “institute insurance coverage for a group of contributing members by executing a smart contract”); 
b. creating a groupon sale smart contract with the conditions in step 1 (see col. 2, disclosing “pool formed by all members”).  

In regard to claim 3, Zhou disclose the method of claim 1 further comprising of step 3 to create a Decentralized Claim-Processing Workflow to assist a DAF, comprising of: 
a. creating at least one Claim Contract (smart contract) for claim-processing contractors to interact with DAO smart contract of a DAF and the related smart contracts in this method (see col. 8 disclosing “jury members to review the claim details to demine whether the approve payment or the submitted claim from a collective asset”; see col. 8, l. 24, disclosing multiple instance of a smart contract); 
b. creating at least one Auditor Contract (smart contract) for contracting auditors to interact with DAO smart contract of a DAF and the related smart contracts in this method (see col. 8 disclosing “jury members to review the claim details to determine whether the approve payment or the submitted claim from a collective asset”; see col. 8, l. 24, disclosing multiple instance of a smart contract);
 c. creating at least one Oversight Board Contract (smart contract) for oversight board members to interact with a DAO smart contract of a DAF and the related smart contracts in this method (see col. 8 disclosing “jury members to review the claim details to demine whether the approve payment or the submitted claim from a collective asset”; see col. 8, l. 24, disclosing multiple instance of a smart contract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/5/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649